The opinion of the court was delivered by
PierpoiNT, C. J.
This was an action of ejectment brought to ' recover a strip or piece of land that lies upon or adjoining the line that divides the farms that are owned and occupied by the respective parties to this suit.
Upon the trial in the county court the jury found that prior to March 28, 1850, Silas W. Hodges, the plaintiff’s grantor, had been in the actual adverse possession and occupation of the land in dispute for more than fifteen years, so that ho had thereby acquired a title thereto, and become the owner thereof.
The title to the premises in question acquired by Silas W. Hodges by fifteen years adverse possession, prior to the 28th March, 1850, is as perfect for all purposes as though derived by deed from the original proprietor. This being so, no verbal transfer, surrender or declaration of said Silas W. could have any effect upon his title ; that could be conveyed by him only by deed executed according to the requirements of our statutes. These principles were expressly recognized in Austin v. Bailey, 37 Vt., 219 ; Tracy v. Atherton, 36 Vt., 503, and are too well settled in this state to require argument or further authority.
But it is insisted by the defendant, that what transpired be-, tween Silas W. and the defendant and his grantor on the said 28th of March, should operate to estop the said Silas W. and his grantee (the plaintiff) from setting up such title against the defendant.
It appears from the case that when the defendant and his grantor signed the writing on that occasion, they had not acquired a right of way across said Hodges’ land, and it does not appear that at that time, or at any other, they even claimed a right to pass over it, so that in signing the paper they neither surrendered a right or abandoned a claim of right. If they had refused, the said Silas W. had only to close the way against them, to accomplish his purpose. This would have subjected the defendant to an inconvenience that he avoided by signing the paper. • So far as his signing the paper had any effect, it operated in favor of the *489defendant, by giving tbe right to cross tbe plaintiff’s farm during-tbe pleasure of said Silas W. Indeed it is difficult to discover anything that has resulted to tbe prejudice of tbe defendant in consequence of bis signing that paper, that would have rendered it inequitable to allow Silas W. thereafter to assert his title to tbe premises in question. But even if it was otherwise, could it under tbe circumstances of this case have tbe effect to estop tbe present plaintiff from asserting bis title ? It appears that after tbe said 28th of March, tbe said Silas W. remained in the possession and occupation of tbe premises in dispute, just as he bad before been, until tbe time when be sold and conveyed bis farm, including this land, to the plaintiff. Tbe plaintiff then took the-possession of tbe land and continued in possession until 1862, some twelve years after tbe said paper was signed, tbe defendant never having entered upon tbe premises, or done any act in respect to them. Tbe plaintiff took bis deed from Silas W., be being in possession, without knowledge of what bad transpired between Silas W. and tbe defendant, and without anything to put him on inquiry. If tbe defendant bad entered into tbe possession of tbe premises, and made improvements thereon, before the plaintiff took bis deed and bad then been in possession, such possession would have been sufficient to put tbe plaintiff on inquiry, and affect him with notice of what be might have learned upon such inquiry, but be did nothing of tbe kind; be suffered tbe premises to remain in tbe same position after the agreement as before. If tbe plaintiff is estopped it is by reason of what Silas W. said to. tbe defendant, of which be had no knowledge either actual or constructive. Suppose Silas W. had upon that occasion-agreed for sufficient' consideration to sell the premises in question to tbe defendant, and bad actually executed to him a deed thereof in due form conveying tbe title, but retaining tbe possession, and tbe defendant bad neglected to put bis deed on record until after tbe plaintiff had acquired bis title, in such a case no one would question tbe plaintiff’s right to recover. Notwithstanding tbe deed of Silas W. would be conclusive as against him, it would be of no-effect as against tbe plaintiff. To maintain tbe defendant’s claim in this case we are required to give greater force and effect to the *490naked declarations of Silas W., made without consideration, in fact, that be would not assert bis title, than we could give to bis deed actually conveying bis title for a sufficient consideration to the defendant. This we can not do. We think therefore the defendant was not entitled to the charge requested, and for the reasons already stated we find no error in the charge as given.
So far as the testimony referred to had a bearing upon the character of the said Silas W. Hodges’ adverse possession prior to the 28th of March, the court gave the defendant the full benefit of it in their charge to the jury.
Judgment of the county court is affirmed.